Stafford, J.
(dissenting)—The discipline imposed by the majority is based upon recommendations of the Board of Governors of the Washington State Bar Association. While *121the recommendations are entitled to serious consideration, they are advisory only. In re Kennedy, 80 Wn.2d 222, 492 P.2d 1364 (1972); In re Simmons, 59 Wn.2d 689, 369 P.2d 947 (1962). We cannot escape the fact that in all disciplinary actions the ultimate responsibility rests solely with this court. In re Kennedy, supra; In re Caffrey, 63 Wn.2d 1, 385 P.2d 383 (1963); In re Simmons, supra; In re Durham, 41 Wn.2d 609, 251 P.2d 169 (1952).
In making the ultimate determination this court has almost uniformly adhered to the following standards:
(1) Consideration of the seriousness and circumstances of the offense.
(2) A punishment of the offender which should be sufficient to prevent reoccurrence.
(3) A penalty sufficient to deter other practitioners from engaging in such conduct.
(4) Punishment sufficient to restore and maintain respect for the honor and dignity of the profession, and to assure those who seek the services of lawyers that the penalties for unprofessional conduct will be strictly enforced.
In re Kennedy, supra; In re Pennington, 73 Wn.2d 601, 440 P.2d 175 (1968); In re Simmons, supra.
Considering the nature of our responsibility, as well as the foregoing standards, the discipline imposed herein is wholly inadequate in light of the undisputed findings of the Board of Governors.
In the first item of the complaint the findings reveal that respondent, Victor Haglund, accepted $100 “for the sole purpose of securing bail” for a client. Thereafter, respondent failed to contact him in jail and neither posted the bail nor returned it upon demand. A mere reprimand is totally inadequate for such misuse of trust property in violation of CPE 11. It does not conform to any of the foregoing standards adopted by this court. Respondent should be suspended from practice for a minimum of 30 days on this item.
Nothing will be gained by repeating the facts pertaining to the second item of the complaint related by the majority. *122Nevertheless, it must be added that respondent admits he requested an additional four or five thousand dollars' after his client’s parole.was revoked. It is not clear what further service respondent felt he could render for the extra fee, at that stage of the proceedings.
On the second item of the complaint I agree respondent should be suspended from practice for 60 days. I do not agree, however, that the penalty for his violation of CPE 11, .12 and 29 should run concurrently with that set in item 4. Concurrent imposition of the penalty gives inadequate consideration to .the third and fourth standards set forth above.
Item 3 of the complaint alleges violations of CPE 1 and 29 land DRA 1.1 (c) and' (i). The undisputed findings reveal that on three occasions within a period of 3 months respondent appeared in superior court while in a confused and disoriented state of mind that impaired his ability to represent his client. The statement of facts discloses that on at least one such occasion the trial judge found it necessary to remove him from the case and to assign other counsel.
I cannot agree that mere reprimand is adequate for one whom the Board of Governors agrees has violated his duty as a lawyer finder CPE 1 and has failed' .to uphold the honor and dignity of the profession pursuant to CPE -29. On this item of the complaint he should be suspended from practice for 30 days. To do otherwise would be to overlook all four elements of our previously adopted standards. Nevertheless, I have no objection to the penalty herein running concurrently with the penalty I have proposed in item 1.
The fourth item of complaint alleges a violation of DRA 1.1 (a). I quote verbatim from the board’s findings, deleting the name of the woman involved and other matters dealing with a personal association that is not particularly pertinent.
That on or about June 17, 1970 law enforcement officers placed Victor Haglund under arrest in the vicinity of the . . . home . . . and he resisted arrest at that time. This event occurred in the presence of and probable hearing of six or seven neighbors.
*123That charges of being drunk in public and resisting arrest were filed against Mr. Haglund who forfeited bail of $20 on the drunk in public charge on September 3, 1970 and forfeited bail of $125 on the same date on the charge of resisting arrest, said charges and forfeitures being in the Everett District Court . . .
I agree that respondent should be suspended from the practice of law for a period of 60 days on this item of the complaint. But, as stated earlier, this period of suspension should not run concurrently with that provided in item 2.
By extending such leniency the majority loses sight of the fact that, indirectly, both the bench and bar are on trial before the public in all disciplinary actions. As we said in In re Kennedy, supra, treating this same subject, punishment must be sufficient to restore and maintain respect for the honor and the dignity of the legal profession. We went on to say it is imperative that those who seek the services of lawyers must be assured that the penalties for unprofessional conduct will be strictly enforced.
What was said in Kennedy is even more applicable in the instant case. The failure to follow this standard causes me to dissent.
Hamilton, C.J., Hale and Utter, JJ., concur with Stafford, J.